 HERBERT PRINTING & GRAPHICS539Herbert Enterprises, Inc., d/b/a Herbert Printing &Graphics and Graphic Communications Interna-tional Union, Local 72-C and Dyna Graphics,Inc.,' Party in Interest. Case 5-CA-20640August 23, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon a charge filed by the Union August 16,1989, the General Counsel of the National LaborRelations Board issued a complaint January 31,1990, against Herbert Enterprises, Inc. d/b/a Her-bert Printing & Graphics, the Respondent, allegingthat it violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act Although properlyserved copies of the charge and complaint, the Re-spondent has failed to file an answerOn May 14, 1990, the General Counsel filed aMotion for Summary Judgment On May 16, 1990,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceedmg to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board" Further, the undisputedallegations m the Motion for Summary Judgmentdisclose that counsel for the General Counsel, by atelephone conversation between Field ExaminerKevin J Sturm and the Respondent's attorney onMarch 22, 1990, and a letter to the Respondent'sattorney confirming that conversation dated April10, 1990, notified the Respondent that unless ananswer was received, a Motion for Summary Judg-' In his Motion to Transfer Proceedings to the Board and for Summa-ry Judgment, the counsel for the General Counsel pointed out that in thecomplaint the Party in Interest was alleged to be a successor of the Re-spondent pursuant to Golden State Bottling Co v NLRB, 414 U S 168(1973) He further indicated that the Motion for Summary Judgment didnot seek to establish the liability of the Party in Interest, but rather theRespondent's liability, and that the Party in Interest may litigate its liabil-ity in a supplemental proceeding Accordingly, we do not pass on the li-ability of the Party in Interestment would be filed The Respondent's attorney in-dicated that the Respondent decided not to file ananswer and an extension of time was not necessaryIn the absence of good cause being shown forthe failure to file a timely answer and in light ofthe indication by the Respondent's attorney thatthe Respondent had decided not to file an answer,we grant the General Counsel's Motion for Sum-mary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Maryland corporation, hasbeen engaged in the printing and graphics busmessat its facility in Fort Washington, Maryland, wherein the 12 months precedmg issuance of the com-plaint, a representative period, it has providedgoods and services m excess of $50,000 directly topoints outside the State of Maryland We find thatthe Respondent is an employer engaged in com-merce withm the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESSince on or about May 26, 1987, and at all timesmaterial, the Union has been recognized as the ex-clusive collective-bargaining representative of aunit of employees appropriate for collective bar-gammg within the meamng of Section 9(b) of theAct 2 That recogmtion has been embodied m thecollective-bargaining agreement, which was effec-tive by its terms for the period March 11, 1986, toand including March 10, 1989 At all times materi-al, the Umon by virtue of Section 9(a) of the Acthas been and is the exclusive representative of theunit employees for the purpose of collective bar-gaming with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemploymentSince on or about February 16, 1989, and untilSeptember 7, 1989, the date Dyna Graphics, Inc ,the Party in Interest, purchased the busmess andassets of the Respondent, the Respondent has failedto continue the terms and conditions of the collec-tive-bargallung agreement by umlaterally discon-tmumg its contributions to the pension fund onbehalf of the unit Those terms relate to wages,hours, and other terms and conditions of employ-ment, which are mandatory subjects for the pur-2 The unit is descnbed in sec 16 of the parties' collective-bargainingagreement The agreement has not been included in the record299 NLRB No 78 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpose of collective bargaining. The Respondent en-gaged in these acts and conduct without priornotice to the Union and without having affordedthe Union an opportunity to negotiate and bargainas the exclusive representative of the unit with re-spect to such acts and conduct and their effects.We find that the Respondent has violated Section8(a)(5) and (1) of the Act by this conduct.CONCLUSION OF LAWBy failing and refusing to continue the terms andconditions of its collective-bargaining agreementwith the Union by failing to make contributions tothe pension fund on behalf of the unit employees,the Respondent has failed and refused, and is fail-ing and refusing, to bargain collectively and ingood faith with the representative of its employees,and thereby has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeactions designed to effectuate the policies of theAct. We shall order the Respondent to continuethe terms and conditions of its collective-bargain-ing agreement with the Union, specifically with re-spect to making the contractually required contri-butions to the pension fund for the period betweenFebruary 16 and September 7, 1989, to be comput-ed in the manner set forth in Merryweather OpticalCo., 240 NLRB 1213 (1979). We also shall orderthe Respondent to make whole its unit employeesfor any expenses and losses they may have sufferedas a result of its failure to make the required contri-butions to the pension fund, as prescribed in KraftPlumbing & Heating, 252 NLRB 891 (1980), enfd.mem. 661 F.2d 940 (9th Cir. 1981), to be computedin the manner set forth in Ogle Protection Service,182 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), with interest to be computed in the mannerset forth in New Horizons for the Retarded, 283NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatthe Respondent, Herbert Enterprises, Inc., d/b/aHerbert Printing & Graphics, Fort Washington,Maryland, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Failing to continue the terms and conditionsof its collective-bargaining agreement with GraphicCommunications International Union, Local 72-C(the Union), by failing and refusing to make thecontractually required contributions to the pensionfund on behalf of the employees in the appropriateunit. The appropriate unit is described in the Re-spondent's collective-bargaining agreement withthe Union, which was effective from March 11,1986, through March 10, 1989.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Continue the terms and conditions of the col-lective-bargaining agreement that the Respondententered into with the Union, specifically with re-spect to making the contractually required contri-butions to the pension fund on behalf of the unitemployees, as set forth in the remedy section ofthis Decision and Order.(b)Make whole the employees in the unit forany expenses and losses they may have suffered asa result of the Respondent's failure and refusal tocontinue the terms and conditions of the collective-bargaining agreement, in the manner prescribed inthe remedy section of this Decision and Order.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Fort Washington, Mary-land, copies of the attached notice marked "Appen-dix."3 Copies of the notice, on forms provided bythe Regional Director for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." HERBERT PRINTING & GRAPHICS541APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail and refuse to continue theterms and conditions of our collective-bargainingagreement with Graphic Communications Interna-tional Union, Local 72-C (the Union), by failingand refusing to make contributions to the pensionfund on behalf of our employees in the appropriateunit The appropnate unit is descnbed in our col-lective-bargaimng agreement with the Union,which was effective from March 11, 1986, throughMarch 10, 1989WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you m the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL continue the terms and conditions ofour collective-bargaining agreement with theUnion by making contributions to the pension fundon behalf of the unit employeesWE WILL make whole our employees for any ex-penses and losses they may have sustained as aresult of our failure and refusal to continue theterms and conditions of our collective-bargainingagreement with the Union, with mterestHERBERT ENTERPRISES, INC , D/B/AHERBERT PRINTING & GRAPHICS